Citation Nr: 1622288	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  13-01 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral carpal tunnel syndrome.  


REPRESENTATION

Appellant (Veteran) represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served from February 1974 to January 1979 and from November 1980 to January 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In February 2016, the Veteran testified before the undersigned Veteran's Law Judge (VLJ) during a videoconference hearing convened at the RO.  A transcript of the hearing has been included in the record.    

The record in this matter consists of electronic claims files and has been reviewed.  New and relevant documentary evidence has not been added to the record since the January 2013 Supplemental Statement of the Case.


FINDINGS OF FACT

1.  The Veteran does not have carpal tunnel syndrome in her left arm.  

2.  Carpal tunnel syndrome in the Veteran's right arm is related to active service.  


CONCLUSIONS OF LAW

1. Left carpal tunnel syndrome was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

2. Right carpal tunnel syndrome was incurred during service.  38 U.S.C.A. § 1131.

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application. 

VA notified the Veteran in October 2009 of the information and evidence needed to substantiate and complete the claim being decided herein, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  Further, the letter notified the claimant of regulations pertinent to direct service connection claims.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

With regard to the duty to assist, the Veteran's medical records, to include service treatment records (STRs) and VA and private treatment records have been obtained.  Moreover, the Veteran underwent VA examination during the appeal period, the report and opinion of which adequately addresses the claim decided here.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

During the Board hearing, the undersigned VLJ clarified the issue on appeal, explained the issue, and asked questions designed to elicit any potentially relevant evidence in the Veteran's possession in support of her claim.  Furthermore, the undersigned described for the Veteran the type of evidence necessary to substantiate the claim.  In particular, the VLJ noted that, to substantiate the claim, evidence must indicate a relationship between in-service disease or injury and current disability.  This action supplemented VA's compliance with the VCAA and satisfied 38 C.F.R. § 3.103.  

The Board thus finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of the claim below.

II.  Service Connection

The Veteran claims that she incurred bilateral carpal tunnel syndrome (CTS) during active duty.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic diseases of the nervous system, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).

In this matter, the evidence indicates that the Veteran was treated during service for complaints related to her elbows and wrists.  Her complaints are noted in STRs dated between April 1981 and May 1983.  Further, an April 1983 STR notes bilateral positive Tinel's sign and positive Phalen's sign, and notes a provisional diagnosis of bilateral CTS.  In a May 1983 STR, however, a physician indicated that electromyography (EMG) indicated normal median and ulnar nerves.  Nevertheless, STRs do clearly document in-service complaints related to the wrists and elbows.  

Left Arm

With regard to the left arm, the evidence indicates that the Veteran does not have CTS.  A VA treatment record has an entry dated in September 2009 indicating a history of left arm CTS.  However, in the only examination report dated during the appeal period, a February 2010 VA compensation examiner found the Veteran's left arm normal.  In the report, the examiner noted the Veteran's complaints of weakness, numbness, clumsiness, and pain.  On range of motion testing, the examiner noted no objective evidence of pain, and noted full and normal movement.  The report noted February 2010 x-ray evidence indicating normal elbows and wrists.  And the examiner indicated normal sensation, strength, and dexterity in the left arm.  As this report's findings are not countered in the record by other medical evidence, the preponderance of the evidence indicates that the Veteran does not have left-side CTS.  In the absence of a disability, compensation may not be awarded, even if there is an underlying disease.  In the absence of evidence of a current disability, there can be no grant of service connection under the law.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Here, the appellant is competent to report that she has symptoms and that she has been told that she has carpal tunnel syndrome.  However, the objective evidence, prepared by a skilled professional is far more probative and more credible than her lay statements, even if sworn.  In sum, the most probative evidence establishes that she does not have carpal tunnel syndrome on the left.  The preponderance of the evidence is against the claim and there is no doubt to be resolved.

Right Arm

With regard to the right arm, the evidence indicates the presence of CTS.  In the February 2010 report, the examiner noted decreased sensation, strength, and dexterity in the Veteran's right hand.  Based on these findings, the examiner diagnosed the Veteran with right-side CTS.  Nevertheless, the examiner found the CTS unrelated to service.  In support of the opinion, the examiner noted that the in-service EMG found the Veteran with normal median and ulnar nerves.  This opinion is of probative value because it is based on an examination and interview of the Veteran, and on a review of the claims file.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion).  

However, we are faced with in-service complaints that are nearly identical to those that serve as the basis for the grant of service connection.  In addition, we find it unlikely that the current right carpal tunnel syndrome is unrelated to the suspected in-service carpal tunnel syndrome.  Here, although the EMG was normal, the Phalen's test was positive.  The recent VA opinion does not explain why such a test is inconsitenet with carpal tunnel.  Here, there is doubt and such doubt is resolved in favor of the appellant.


ORDER

Entitlement to service connection for left carpal tunnel syndrome is denied.  

Service conection for right carpal tunnel syndrome is granted.



____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


